Citation Nr: 1002401	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-32 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits, in the calculated amount of $2,718.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel








INTRODUCTION

The Veteran had active service from November 1974 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 determination by the VA 
Regional Office (RO) Committee on Waivers and Compromises 
(Committee) in Nashville, Tennessee, which denied waiver of 
recovery of the assessed overpayment.

In his Appeal To Board Of Veterans' Appeals (VA Form 9), 
received by the RO in October 2008, the Veteran indicated 
that he wished to be scheduled for a personal hearing before 
a Veterans Law Judge of the Board travelling to the RO.  In 
November 2008, the Veteran clarified that he wished to be 
scheduled for a video conference hearing between the RO and 
the Board.  In October 2009, he was scheduled for the 
requested hearing to have been held on December 16, 2009.  
However, as will be discussed below, prior to the scheduled 
date of the hearing, the Veteran withdrew his appeal.


FINDING OF FACT

In December 2009, prior to promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to waiver of recovery of an overpayment of VA 
compensation benefits, in the calculated amount of $2,718.00.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
issue of entitlement to waiver of recovery of an overpayment 
of VA compensation benefits, in the calculated amount of 
$2,718.00, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2009) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

Prior to promulgation of a decision in the appeal, in a 
Statement In Support Of Claim (VA Form 21-4138) received by 
the Board in December 2009, the Veteran withdrew his appeal 
as to the issue of entitlement to waiver of recovery of an 
overpayment of VA compensation benefits, in the calculated 
amount of $2,718.00.  As he has withdrawn the appeal, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Since the claim of entitlement to 
waiver of recovery of an overpayment of VA compensation 
benefits, in the calculated amount of $2,718.00, has been 
withdrawn, the provisions of the VCAA are not for 
application. 





								[Continued on Next 
Page]

ORDER

The claim for entitlement to waiver of recovery of an 
overpayment of VA compensation benefits, in the calculated 
amount of $2,718.00, is dismissed without prejudice.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


